Citation Nr: 9935409	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than December 11, 
1997, for the grant of a permanent and total disability 
evaluation for pension purposes.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from January 1966 
to December 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No, Little Rock, Arkansas, Regional Office (RO).  


FINDINGS OF FACT

1.  A VA Form 21-526, Veteran's Application for Compensation 
or Pension, dated December 1, 1995, was received by VA in 
January 1996, and indicated that the appellant was employed 
as a sanitation worker.   That claim was denied in March 
1997. 

2.  A February 18, 1997, private medical statement, which 
indicated that the appellant was totally and permanently 
unable to work, was received by VA on March 14, 1997, and was 
the initial clinical manifestation of the appellant's 
inability to obtain and maintain substantially gainful 
employment.  

3.  A claim for a pension benefits was received by VA on 
December 11, 1997.  

4.  A June 1998 rating decision granted the appellant a 
permanent and total disability evaluation for pension 
purposes and assigned an effective date of December 11, 1997, 
based on the date of receipt of claim.  

5.  The February 18, 1997, private medical statement, 
received March 14, 1997, was an informal claim for pension 
benefits, and a formal claim, the December 11, 1997, 
application for pension benefits, was received within one 
year thereafter.  



CONCLUSION OF LAW

The criteria for an effective date of March 14, 1997, for the 
grant of a permanent and total disability evaluation for 
pension purposes are met. 38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the effective date for the grant 
of his pension benefits should be one year earlier than the 
currently assigned effective date of December 11, 1997, under 
the provisions of 38 C.F.R. § 3.155.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (a) (West 1991); 38 C.F.R. § 3.400(a).  An award of 
disability pension may not be effective prior to the date 
entitlement arose.  38 C.F.R. § 3.400(b).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151(a).  

Where disability pension entitlement is established based on 
a claim received by VA on or after October 1, 1984, the 
pension award may not be effective prior to the date of 
receipt of the pension claim unless the veteran specifically 
claims entitlement to retroactive benefits.  The claim for 
retroactivity may be filed separately or included in the 
claim for disability pension, but it must be received by VA 
within one year from the date on which the veteran became 
permanently and totally disabled.  38 U.S.C. 5110(b)(3); 
38 C.F.R. § 3.151(b).  

In reviewing the claims file, the Board notes that a VA Form 
21-526, Veteran's Application for Compensation or Pension, 
dated December 1, 1995, was received by VA in January 1996, 
and indicated that the appellant was employed as a sanitation 
worker.  A February 18, 1997, private medical statement, 
which indicated that the appellant was totally and 
permanently unable to work, was received by VA on March 14, 
1997.  A claim for a pension benefits was received by VA on 
December 11, 1997.  A June 1998 rating decision granted the 
appellant a permanent and total disability evaluation for 
pension purposes and assigned an effective date of December 
11, 1997, based on the date of receipt of claim.  

In determining whether an earlier effective date may be 
assigned for the grant of the appellant's pension benefits, 
the Board finds that the January 1996 claim for pension 
benefits cannot provide an earlier effective date because the 
claim indicated that the appellant was employed.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

Evidence acceptable as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling includes evidence from a 
private physician or layman, with the date of receipt 
accepted when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2).  

With regard to the appellant's argument that 38 C.F.R. 
§ 3.155 provides for an earlier effective date for the grant 
of his pension benefits, the Board finds that the February 
18, 1997, private medical statement, received March 14, 1997, 
which was the initial clinical manifestation of the 
appellant's inability to obtain and maintain substantially 
gainful employment, could be considered an informal claim for 
a total and permanent disability evaluation for pension 
benefits.  Because the appellant subsequently submitted a 
formal claim for pension benefits in December 1997, which was 
within one year of the date the February 18, 1997 private 
medical statement was received (March 14, 1997), the formal 
claim is considered as having been received on March 14, 
1997, under the provisions of 38 C.F.R. § 3.155.  Therefore, 
the Board finds that the proper effective date for the grant 
of the appellant's pension benefits is March 14, 1997.  


ORDER

An effective date of March 14, 1997, is granted for the award 
of a permanent and total disability evaluation for pension 
purposes, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	M. .W GREENSTREET
	Member, Board of Veterans' Appeals



 

